Citation Nr: 0302325	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 29 to August 3, 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in February 2000 at the RO before a Hearing 
Officer.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  

In September 2002, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for a back disorder.  

The Board then undertook additional development of the record 
in September 2002, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), and provided the veteran with notice 
of the development and an opportunity to respond as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  





FINDING OF FACT

The veteran's currently demonstrated cervical herniated 
nucleus pulposus with nerve root impingement and discogenic 
low back pain is not shown to be related to any event in his 
short period of active service.  



CONCLUSION OF LAW

The veteran's back disability manifested by probable cervical 
herniated nucleus pulposus with nerve root impingement and 
discogenic low back pain is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for the claimed back disability.  

Moreover, the RO re-adjudicated the veteran's claim and the 
veteran's representative has had an opportunity to present 
argument to the Board subsequent to the adoption of the VCAA 
and its implementing regulations.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  



II.  Service Connection for a Claimed Back Disability


A.  Factual Background 

A careful review of service medical records shows that, at 
the time of the veteran's enlistment examination in April 
1972, he was noted to have a normal spine.

The service medical records contain neither complaints nor 
treatment for any back condition.  

The non-VA medical records dated in December 1990 reflect 
that the veteran complained of pain in his neck, shoulder and 
arms, and lower back.  He reported having lifted a heavy 
piece of meat, weighing over 100 pounds and slipping and 
falling backwards.  The diagnosis was that of left hemibody 
pain syndrome, status post trauma.  The clinical evidence of 
myofascitis was also noted, and the possibility of underlying 
radiculopathy could not be ruled out.  

A non-VA consultation report dated in December 1991 reveals 
that the veteran was injured in a motor vehicle accident in 
November 1991.  An examination revealed both cervical and 
shoulder muscle stiffness and tenderness and marked lumbar 
muscle stiffness and tenderness.  The diagnosis was that of 
acute cervical and lumbar muscle strain with clinical 
evidence of myofascitis.  The possibility of radiculopathy 
could not be ruled out.  

In September 1992, the veteran submitted a claim for service 
connection, indicating that a back disability began in 1992.  

In a February 1993 rating decision, the RO denied service 
connection on the basis that a back condition was not shown 
in service.  

A non-VA consultation report dated in May 1995 reveals that 
the veteran was injured in April 1995 in a motor vehicle 
accident.  An examination of the neck and lumbar area 
revealed muscle stiffness and tenderness. The diagnosis was 
that of acute cervical and lumbar pain with radicular 
symptoms status-post sprain/strain trauma.  

The non-VA medical records dated in May 1996 reflect an 
assessment of "chronic pain syndrome secondary to discogenic 
disease cervical and lumbar area, condition static."  

In August 1998, the veteran submitted another application for 
service connection, contending that he injured his lower back 
while on active duty.  

An MRI scan of the veteran's cervical spine in August 1998 
revealed a diagnosis of herniated disc, C3-C4 through C6-C7. 

The VA outpatient treatment records show an assessment of 
chronic back pain in June 2000, and that the veteran 
underwent physical therapy in September 2000 and cervical 
traction in March 2001.

The veteran underwent a VA examination in December 2002.  He 
reported a 
10-year history of both neck and back pain, with neck pain 
being greater than back pain.  He reported daily pain in 
these areas that limited his activities.  The veteran also 
reported numbness in his left index and long fingers, which 
had been present for approximately four years.

Upon examination, the veteran had pain with motion of his 
neck in any direction.  He had normal sensation in all 
distributions of bilateral upper extremities with exception 
of his left index and long fingers (C7 distribution).  The 
veteran also had some tenderness to palpation about the left 
lumbar paraspinal musculature.  He could flex such that his 
hands were approximately 12 inches off the floor, which 
caused him discomfort.  He also extended approximately 30 
degrees without any problems.  

The diagnoses were those of probable cervical herniated 
nucleus pulposus with C7 nerve root impingement and 
discogenic low back pain.  It was the opinion of the VA 
examiner that it was unlikely that the veteran's current 
problems were caused by any event while in service.  The VA 
examiner supported his opinion by noting that the veteran 
denied having any injury while in service and indicated that 
the onset of his back and neck pain occurred long after his 
military service.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case, service medical records show a normal spine at 
the time of the veteran's enlistment examination.  

In his brief period of active service, the veteran neither 
complained nor had treatment for a back condition. The 
evidence shows that he was not found to have a back 
disability at the time.  

The post-service medical records reveal that the veteran 
complained of having back pain following an injury in 1990 
and a motor vehicle accident in 1991, both of which occurred 
many years after his discharge from service.  

Weighing against service connection is the recent opinion of 
the VA examiner who concluded that the veteran's cervical 
disk pathology and probable lumbar disk pathology were not 
related to his military service, based upon a review of the 
entire record and medical examination.  Likewise, the 
evidence reflects the onset of symptomatology of the 
veteran's back disability in 1990 rather than in military 
service in 1972.  Moreover, the veteran denied having an 
injury in service.

Accordingly, the evidence of record reveals that the veteran 
currently has a back disability; and that this condition was 
first demonstrated in the early 1990's, many years after 
service.  

Again, the VA examiner noted no evidence of a back condition 
in service, and concluded that such a disability did not 
begin in service.  There is no medical opinion of record 
indicating that the veteran's current back disability is 
related to an incident of service.  

The Board finds, as discussed hereinabove, that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability.  Thus, the 
claim must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  




ORDER

Service connection for a back disorder is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

